Roger G. Trim
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
2000 S. Colorado Blvd.
Tower 3, Suite 900
Denver, CO 80222
Telephone: 303.764.6800
Facsimile: 303.831.9246
Email: roger.trim@ogletree.com
Attorneys for Defendant Hospitality Staffing Solutions,
LLC
                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                            BUTTE DIVISION
NICHOLAS DOUGLAS; TASHEKA                     Case No. 2:18-cv-00062-SEH
BRYAN; JUNIOR HARRIS; MARCUS
RICHARDS; STEPHANEY SMITH;                    DEFENDANT HOSPITALITY
and those similarly situated,
                                              STAFFING SOLUTIONS,
               Plaintiffs,                    LLC’S ANSWER AND
                                              DEFENSES TO PLAINTIFFS’
             vs.
                                              FIRST AMENDED CLASS
YELLOWSTONE CLUB                              ACTION COMPLAINT AND
OPERATIONS, LLC; and                          JURY DEMAND
HOSPITALITY STAFFING
SOLUTIONS, LLC,
              Defendants.

      Defendant Hospitality Staffing Solutions, LLC (“Defendant HSS”), by and

through its attorneys, Ogletree, Deakins, Nash, Smoak & Stewart, P.C., provides the

following responses to Plaintiffs’ First Amended Class Action Complaint and Jury

Demand (“Amended Complaint”). Subject to and without waiver of the defenses set

forth herein, Defendant HSS responds to each correspondingly-numbered paragraph

of Plaintiffs’ Amended Complaint as follows using the headings included in

Plaintiffs’ Amended Complaint for purposes of reference only:




                                         1
                           “INTRODUCTION”

1. Defendant HSS admits that Plaintiffs are black Jamaican citizens who

   worked at Yellowstone Club in Montana as temporary workers during the

   2017-2018 ski season on temporary non-immigrant H-2B visas. On

   information and belief, Defendant HSS admits that Yellowstone Club is

   exclusive and includes golf and ski facilities. Except as expressly admitted,

   Defendant HSS denies the allegations set forth in Paragraph 1 of the

   Amended Complaint.

2. Defendant HSS admits that Plaintiffs came to Montana to work at

   Yellowstone Club for the 2017-2018 ski season, and that Defendant

   Yellowstone was an employer of Plaintiffs. Except as expressly admitted,

   Defendant HSS denies the allegations set forth in Paragraph 2 of the

   Amended Complaint.

3. Defendant HSS admits that it was an employer of Plaintiffs in conjunction

   with Defendant Yellowstone Club. Except as expressly admitted herein,

   Defendant HSS denies the allegations set forth in Paragraph 3 of the

   Amended Complaint.

4. Defendant HSS denies the allegations set forth in Paragraph 4 of the

   Amended Complaint.




                                      2
5. Defendant HSS denies the allegations set forth in Paragraph 5 of the

   Amended Complaint

                      “JURISDICTION AND VENUE”

6. Defendant HSS admits that this Court has jurisdiction over Plaintiffs’ federal

   claims and that the Court may exercise supplemental jurisdiction over

   Plaintiffs’ state law claims.

7. Defendant HSS admits that venue is proper.

                  “ADMINISTRATIVE EXHAUSTION”

8. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations in Paragraph 8 of the Amended Complaint and therefore

   denies the same.

9. Defendant HSS admits that Plaintiffs filed Charges of Discrimination with

   the EEOC dated September 14, 2019, based on race, color and national

   origin discrimination against Hospitality Staffing Solutions, LLC (Douglas

   Charge No. 541-2018-03337, Bryan Charge No. 541-2018-03340, Harris

   Charge No. 541-2018-03335, Richards Charge No. 541-2018-03333, and

   Smith Charge No. 541-2018-03341). Except as expressly admitted herein,

   Defendant HSS denies the allegations set forth in Paragraph 9 of the

   Amended Complaint.




                                      3
10. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations in Paragraph 10 of the Amended Complaint and therefore

   denies the same.

11. Defendant HSS admits that the EEOC issued Notices of Right to Sue to

   Plaintiffs with respect to their Charges against HSS dated July 23, 2019, but

   lacks sufficient knowledge or information to admit or deny the allegations

   regarding when Plaintiffs received the notices.

12. Defendant HSS admits that Plaintiffs have administratively exhausted any

   Title VII claims that were timely filed with the EEOC and encompassed

   within the scope of Plaintiffs’ EEOC charges. Except as expressly admitted

   herein, Defendant denies the allegations set forth in Paragraph 12 of the

   Amended Complaint.

                                “PARTIES”

13. Defendant HSS admits that Plaintiffs are natural persons and that Plaintiffs,

   at all relevant times, were citizens of Jamaica. Defendant HSS also admits

   that Plaintiffs worked at Yellowstone Club in Montana during the 2017-

   2018 ski season. Except as expressly admitted herein, Defendant denies the

   allegations set forth in Paragraph 13 of the Amended Complaint.

14. Defendant HSS admits the allegations in Paragraph 14 of the Amended

   Complaint upon information and belief.



                                      4
15. Defendant HSS admits the allegations in Paragraph 15 of the Amended

     Complaint.

                        “STATEMENT OF FACTS”

I.      “Yellowstone Club Operations, LLC”

16. Defendant HSS admits the allegations in Paragraph 16 of the Amended

     Complaint upon information and belief.

17. Defendant HSS admits the allegations in Paragraph 17 of the Amended

     Complaint upon information and belief.

18. Defendant HSS admits the allegations in Paragraph 18 of the Amended

     Complaint upon information and belief.

19. Defendant HSS admits the allegations in Paragraph 19 of the Amended

     Complaint upon information and belief.

20. Defendant HSS lacks knowledge or information sufficient to admit or deny

     the allegations in Paragraph 20 of the Amended Complaint and therefore

     denies the same.

21. Defendant HSS admits the allegations in Paragraph 21 of the Amended

     Complaint upon information and belief.

22. Defendant HSS lacks knowledge or information sufficient to admit or deny

     the allegations in Paragraph 22 of the Amended Complaint and therefore

     denies the same.



                                      5
23. Defendant HSS admits the allegations in Paragraph 23 of the Amended

      Complaint upon information and belief.

24. Defendant HSS admits the allegations in Paragraph 24 of the Amended

      Complaint upon information and belief.

II.      “HSS”

25. Defendant HSS admits that as part of its business operations, it provides

      staffing services to its clients and that it has operations in various states in

      the United States. Except as expressly admitted herein, Defendant HSS

      denies the allegations set forth in Paragraph 25 of the Amended Complaint.

26. Defendant HSS admits the allegations in Paragraph 26 of the Amended

      Complaint.

27. Defendant HSS admits that its website has included the quoted language.

      Except as expressly admitted herein, Defendant HSS denies the allegations

      set forth in Paragraph 27 of the Amended Complaint.

28. Defendant HSS admits it was hired by Yellowstone under a payroll and

      administrative services agreement to manage payroll and administrative

      services. Defendant HSS admits that Jamaicans worked as cooks,

      bartenders, servers and housekeepers during the 2017-2018 ski season at

      Yellowstone. Except as expressly admitted herein, Defendant HSS denies

      the allegations set forth in Paragraph 28 of the Amended Complaint.



                                           6
III.   “Plaintiffs’ Employment by Defendants”

29. Upon information and belief, Defendant HSS admits that Plaintiffs are

   black Jamaican citizens. Defendant HSS denies the existence of “those

   similarly situated.” Except as expressly admitted herein, Defendant HSS

   denies the allegations set forth in Paragraph 29 of the Amended Complaint.

30. Defendant HSS admits the allegations in Paragraph 30 of the Amended

   Complaint upon information and belief.

31. On information and belief, Defendant HSS admits that Plaintiffs registered

   with the Jamaican Ministry of Labor to provide temporary labor in the

   United States under a non-immigrant visa. Defendant HSS denies the

   existence of “those similarly situated.” Except as expressly admitted herein,

   Defendant HSS denies the allegations set forth in Paragraph 31 of the

   Amended Complaint.

32. Defendant HSS admits the allegations in Paragraph 32 of the Amended

   Complaint upon information and belief.

33. Defendant HSS admits that Defendant HSS and Yellowstone entered into a

   Services Agreement in or around the end of August or beginning of

   September 2017. Except as expressly admitted herein, Defendant HSS

   denies the allegations set forth in Paragraph 33 of the Amended Complaint.



                                      7
34. Defendant HSS admits that it participated in a recruiting event in Jamaica

   with Yellowstone Club in or around September 2017. Except as expressly

   admitted herein, Defendant HSS denies the allegations set forth in Paragraph

   34 of the Amended Complaint.

35. Defendant HSS admits the allegations in Paragraph 35 of the Amended

   Complaint upon information and belief.

36. Defendant HSS admits the allegations in Paragraph 36 of the Amended

   Complaint.

37. Defendant HSS admits the allegations in Paragraph 37 of the Amended

   Complaint.

38. Defendant HSS admits upon information and belief that some Yellowstone

   Club chefs may have been present. Defendant HSS also admits that Tim

   McPherson, CEO of Defendant HSS was present. Except as expressly

   admitted herein, Defendant denies the allegations in Paragraph 38 of the

   Amended Complaint.

39. Defendant HSS denies the allegations in Paragraph 39 of the Amended

   Complaint.

40. Defendant admits that Tim McPherson is the CEO of Defendant HSS.

   Except as expressly admitted herein, Defendant HSS denies the allegations

   set forth in Paragraph 40 of the Amended Complaint.



                                      8
41. Defendant HSS admits that Tim McPherson is the CEO of Defendant HSS.

42. Defendant HSS admits the allegations in Paragraph 42 of the Amended

   Complaint.

43. Defendant HSS denies the allegations set forth in Paragraph 43 of the

   Amended Complaint.

44. Defendant HSS denies the allegations set forth in Paragraph 44 of the

   Amended Complaint.

45. Defendant HSS denies the allegations set forth in Paragraph 45 of the

   Amended Complaint.

46. Defendant HSS denies the allegations set forth in Paragraph 46 of the

   Amended Complaint.

47. Defendant HSS denies the allegations set forth in Paragraph 47 of the

   Amended Complaint.

48. Defendant HSS denies the allegations set forth in Paragraph 48 of the

   Amended Complaint.

49. Defendant HSS admits that interviews were conducted at the recruiting

   event in Jamaica. Except as expressly admitted herein, Defendant HSS

   denies the allegations set forth in Paragraph 49 of the Amended Complaint

50. Defendant HSS admits the allegations set forth in Paragraph 50 of the

   Amended Complaint.



                                     9
51. Upon information and belief, Defendant HSS admits that all of the workers

   selected during the recruiting event in Jamaica for temporary worker H-2B

   positions were black Jamaicans. Except as expressly admitted herein,

   Defendant HSS denies the allegations set forth in Paragraph 51 of the

   Amended Complaint.

52. Defendant HSS admits the allegations set forth in Paragraph 52 of the

   Amended Complaint.

53. Defendant HSS admits the allegations set forth in Paragraph 53 of the

   Amended Complaint.

54. Defendant HSS admits the allegations set forth in Paragraph 54 of the

   Amended Complaint.

55. Defendant HSS admits the allegations set forth in Paragraph 55 of the

   Amended Complaint.

56. Defendant HSS admits the allegations set forth in Paragraph 56 of the

   Amended Complaint.

57. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 57 of the Amended Complaint and

   therefore denies the same.




                                     10
58. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 58 of the Amended Complaint and

   therefore denies the same.

59. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 59 of the Amended Complaint and

   therefore denies the same.

60. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 60 of the Amended Complaint and

   therefore denies the same.

61. Defendant HSS admits that the documents attached to the Amended

   Complaint as Exhibits 1, 2, 3, and 4 list Yellowstone as the employer and

   that Exhibits 1 and 2 contain the word “tips” in Section G. Except as

   expressly admitted herein, Defendant denies the allegations set forth in

   Paragraph 61 of the Amended Complaint.

62. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 62 of the Amended Complaint and

   therefore denies the same.

63. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 63 of the Amended Complaint and

   therefore denies the same.



                                     11
64. Defendant HSS admits that Plaintiffs left Jamaica for Yellowstone Club in

   November and/or December 2017. Defendant HSS denies the existence of

   “those similarly situated.” Except as expressly admitted herein, Defendant

   HSS denies the allegations set forth in Paragraph 64 of the Amended

   Complaint.

65. Defendant HSS admits that Plaintiffs were aware that their temporary

   employment with Yellowstone would be managed in partnership with HSS.

   Except as expressly admitted herein, Defendant HSS denies the allegations

   set forth in Paragraph 65 of the Amended Complaint.

66. Defendant HSS denies the allegations set forth in Paragraph 66 of the

   Amended Complaint.

67. Defendant HSS denies the allegations set forth in Paragraph 67 of the

   Amended Complaint.

68. Defendant HSS admits that its employee handbook includes the quoted

   language. Except as expressly admitted herein, Defendant HSS denies the

   allegations set forth in Paragraph 68 of the Amended Complaint.

69. Defendant HSS admits that Plaintiffs signed offer letters describing

   Yellowstone as the employer with employment “managed in partnership

   with HSS.” Defendant HSS denies the existence of those “similarly




                                      12
   situated.” Except as expressly admitted herein, Defendant HSS denies the

   allegations set forth in Paragraph 69 of the Amended Complaint.

70. Defendant HSS admits that Yellowstone controlled the daily work of

   Plaintiffs and that Defendant HSS administered pay and administrative

   functions. Except as expressly admitted herein, Defendant HSS denies the

   allegations set forth in Paragraph 70 of the Amended Complaint.

71. Defendant HSS admits upon information and belief that Yellowstone

   employees supervised Plaintiffs in their work each day. Defendant HSS

   denies the existence of those “similarly situated.” Except as expressly

   admitted herein, Defendant HSS denies the allegations set forth in Paragraph

   71 of the Amended Complaint.

72. Defendant HSS admits the allegations in Paragraph 72 upon information

   and belief.

73. Defendant HSS is without knowledge or information sufficient to admit or

   deny the allegations in Paragraph 73 of the Amended Complaint and

   therefore denies the same.

74. Defendant HSS admits that H-2B visa employers are required to pay wages

   in accordance with the H-2B program. Defendant HSS denies the existence

   of those “similarly situated.” Except as expressly admitted herein,




                                     13
   Defendant HSS denies the allegations set forth in Paragraph 74 of the

   Amended Complaint.

75. Defendant HSS admits that H-2B visa employers are required to visa fees

   and transport fees in accordance with the H-2B program. Defendant HSS

   denies the existence of those “similarly situated.” Except as expressly

   admitted herein, Defendant HSS denies the allegations set forth in Paragraph

   75 of the Amended Complaint.

76. Defendant HSS lacks sufficient knowledge or information to admit or deny

   the allegations set forth in Paragraph 76 of the Amended Complaint and

   therefore denies the same.

77. Defendant HSS admits that it employed an account manager who assisted

   with pay and administrative services. Except as expressly admitted herein,

   Defendant HSS denies the allegations set forth in Paragraph 77 of the

   Amended Complaint.

78. Defendant HSS admits that it provided Plaintiffs with an Open Door policy

   and an EEO policy and that Defendant HSS provided pay and administrative

   services under the services agreement entered into by Defendant HSS and

   Yellowstone. Defendant HSS expressly denies the existence of “those

   similarly situated.” Except as expressly admitted herein, Defendant HSS

   denies the allegations set forth in Paragraph 78 of the Amended Complaint.



                                      14
79. Defendant HSS admits that Yellowstone directed payments for Plaintiffs.

   Defendant HSS expressly denies the existence of “those similarly situated.”

   Except as expressly admitted herein, Defendant HSS denies the allegations

   set forth in Paragraph 79 of the Amended Complaint.

80. Defendant HSS admits that Yellowstone directed HSS to pay season-end

   bonuses to some of the Plaintiffs. Defendant HSS expressly denies the

   existence of “those similarly situated.” Except as expressly admitted herein,

   Defendant HSS denies the allegations set forth in Paragraph 80 of the

   Amended Complaint.

81. Defendant HSS denies the allegations set forth in Paragraph 81 of the

   Amended Complaint.

82. Defendant HSS admits that some of the Plaintiffs worked at Yellowstone

   until in or around late March or early April 2018. Defendant HSS expressly

   denies the existence of “those similarly situated.” Except as expressly

   admitted herein, Defendant HSS denies the allegations set forth in Paragraph

   82 of the Amended Complaint.

IV.   “Discrimination”

83. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 83 of the Amended Complaint and therefore

   denies the same.



                                      15
84. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 84 of the Amended Complaint and therefore

   denies the same.

85. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 85 of the Amended Complaint and therefore

   denies the same.

86. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 86 of the Amended Complaint and therefore

   denies the same.

87. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 87 of the Amended Complaint and therefore

   denies the same.

88. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 88 of the Amended Complaint and therefore

   denies the same.

89. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 89 of the Amended Complaint and therefore

   denies the same.

90. Defendant HSS denies the allegations set forth in Paragraph 90 of the

   Amended Complaint.



                                     16
91. Defendant HSS denies the allegations set forth in Paragraph 91 of the

   Amended Complaint.

92. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 92 of the Amended Complaint and therefore

   denies the same.

93. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 93 of the Amended Complaint and therefore

   denies the same.

94. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 94 of the Amended Complaint and therefore

   denies the same.

95. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 95 of the Amended Complaint and therefore

   denies the same.

96. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 96 of the Amended Complaint and therefore

   denies the same.

97. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 97 of the Amended Complaint and therefore

   denies the same.



                                     17
98. Defendant HSS lacks knowledge or information sufficient to admit or deny

   the allegations in Paragraph 98 of the Amended Complaint and therefore

   denies the same.

99. Defendant HSS denies the allegations set forth in Paragraph 99 of the

   Amended Complaint.

100. Defendant HSS denies the allegations set forth in Paragraph 100 of the

    Amended Complaint.

101. Defendant HSS denies the allegations set forth in Paragraph 101 of the

    Amended Complaint.

102. Defendant HSS lacks knowledge or information sufficient to admit or deny

    the allegations in Paragraph 102 of the Amended Complaint and therefore

    denies the same.

103. Defendant HSS denies the allegations set forth in Paragraph 103 of the

    Amended Complaint.

104. Defendant HSS lacks knowledge or information sufficient to admit or deny

    the allegations in Paragraph 104 of the Amended Complaint and therefore

    denies the same.

105. Defendant HSS denies the allegations set forth in Paragraph 105 of the

    Amended Complaint.




                                     18
106. Defendant HSS lacks knowledge or information sufficient to admit or deny

    the allegations in Paragraph 106 of the Amended Complaint and therefore

    denies the same.

107. Defendant HSS lacks knowledge or information sufficient to admit or deny

    the allegations in Paragraph 107 of the Amended Complaint and therefore

    denies the same.

108. Defendant HSS admits that during the ski season, some of the Plaintiffs

    and some of the other H-2B workers raised questions regarding their

    compensation. Except as expressly admitted herein, Defendant HSS

    denies the allegations set forth in Paragraph 108 of the Amended

    Complaint.

109. Defendant HSS admits that during the ski season, there was a meeting

    between Tim McPherson and some of the H-2B workers regarding

    questions the H-2B workers had concerning their compensation. Except as

    expressly admitted herein, Defendant HSS denies the allegations set forth

    in Paragraph 109 of the Amended Complaint.

110. Defendant HSS denies the allegations set forth in Paragraph 110 of the

    Amended Complaint.

111. Defendant HSS admits that during the ski season, there was a meeting

    between Tim McPherson, Sheldon Brown and some of the H-2B workers



                                     19
    regarding questions the H-2B workers had concerning their compensation.

    Except as expressly admitted herein, Defendant HSS denies the allegations

    set forth in Paragraph 111 of the Amended Complaint.

112. Defendant HSS denies the allegations set forth in Paragraph 112 of the

    Amended Complaint.

113. Defendant HSS denies the allegation set forth in Paragraph 113 of the

    Amended Complaint.

114. Defendant HSS admits that some of the Plaintiffs and some of the other

    black Jamaican H-2B workers who worked at Yellowstone during the

    2017-2018 ski season received a season-end bonus. Except as expressly

    admitted herein, Defendant HSS denies the allegations set forth in

    Paragraph 114 of the Amended Complaint.

115. Defendant HSS admits that some deductions authorized by the employees

    were taken from some of the season-end bonuses. Except as expressly

    admitted herein, Defendant HSS denies the allegations set forth in

    Paragraph 115 of the Amended Complaint.

116. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 116 of the Amended Complaint and therefore

    denies the same.




                                     20
117. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 117 of the Amended Complaint and therefore

    denies the same.

118. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 118 of the Amended Complaint and therefore

    denies the same.

119. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 119 of the Amended Complaint and therefore

    denies the same.

120. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 120 of the Amended Complaint and therefore

    denies the same.

121. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 121 of the Amended Complaint and therefore

    denies the same.

122. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 122 of the Amended Complaint and therefore

    denies the same.




                                    21
     123. Defendant HSS lacks sufficient knowledge or information to admit or deny

         the allegations in Paragraph 123 of the Amended Complaint and therefore

         denies the same.

     124. Defendant HSS lacks sufficient knowledge or information to admit or deny

         the allegations in Paragraph 124 of the Amended Complaint and therefore

         denies the same.

V.      “Defendants’ Illegal Pay Practices”

     125. Defendant HSS denies the allegations set forth in Paragraph 125 of the

         Amended Complaint.

        A. “Illegal Withholding of Tips, Service Charges or Other Gratuities
           (the “Tip Policy”)”

     126. Defendant HSS lacks sufficient knowledge or information to admit or deny

         the allegations in Paragraph 126 of the Amended Complaint and therefore

         denies the same.

     127. Defendant HSS lacks sufficient knowledge or information to admit or deny

         the allegations in Paragraph 127 of the Amended Complaint and therefore

         denies the same.

     128. Defendant denies the allegations in Paragraph 128 of the Amended

         Complaint.




                                          22
129. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 129 of the Amended Complaint and therefore

    denies the same.

130. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 130 of the Amended Complaint and therefore

    denies the same.

131. Defendant HSS admits that certain service charges and tips are wages as

    defined by Montana law. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 131 of the Amended

    Complaint.

132. Defendant HSS admits that tips and service charges must be distributed in

    accordance with Montana law. Except as expressly admitted herein,

    Defendant HSS denies the allegations set forth in Paragraph 132 of the

    Amended Complaint.

133. Defendant HSS denies the allegations in Paragraph 133 of the Amended

    Complaint.

134. Defendant HSS denies the allegations set forth in Paragraph 134 of the

    Amended Complaint.




                                     23
   B. “Illegal Pay Deductions (the “Deduction Policy”)”

135. Defendant HSS admits that Plaintiffs were provided housing. Defendant

    HSS denies the existence of “those similarly situated.” Except as

    expressly admitted herein, Defendant denies the allegations set forth in

    Paragraph 135 of the Amended Complaint.

136. Defendant HSS admits that some of the Plaintiffs had $75.00 per week, not

    to exceed $300 per month deducted for housing. Defendant HSS denies

    the existence of those “similarly situated.” Except as expressly admitted

    herein, Defendant HSS denies the allegations set forth in Paragraph 136 of

    the Amended Complaint.

137. Defendant HSS denies the allegations set forth in Paragraph 137 of the

    Amended Complaint.

138. Defendant HSS admits that it made some deductions for damage to

    employer-provided housing. Except as expressly admitted herein,

    Defendant HSS denies the allegations set forth in Paragraph 138 of the

    Amended Complaint.

   C. “Complaints”

139. Defendant HSS denies the allegations set forth in Paragraph 139 of the

    Amended Complaint.




                                     24
140. Defendant HSS denies the allegations set forth in Paragraph 140 of the

      Amended Complaint.

141. Defendant HSS denies the allegations set forth in Paragraph 141 of the

      Amended Complaint.

VI.       “RICO Allegations”

   A. “The Enterprise”

142. Defendant HSS denies the allegations set forth in Paragraph 142 of the

      Amended Complaint.

143. Defendant HSS denies the allegations set forth in Paragraph 143 of the

      Amended Complaint.

   B. “Racketeering Activities”

144. Defendant HSS denies the allegations set forth in Paragraph 144 of the

      Amended Complaint.

145. Defendant HSS denies the allegations set forth in Paragraph 145 of the

      Amended Complaint.

146. Defendant HSS denies the allegations set forth in Paragraph 146 of the

      Amended Complaint.

147. Defendant HSS denies the allegations set forth in Paragraph 147 of the

      Amended Complaint.




                                     25
148. Defendant HSS denies the allegations set forth in Paragraph 148 of the

    Amended Complaint.

149. Defendant HSS denies the allegations set forth in Paragraph 149 of the

    Amended Complaint.

150. Defendant HSS denies the allegations set forth in Paragraph 150 of the

    Amended Complaint.

151. Defendant HSS denies the allegations set forth in Paragraph 151 of the

    Amended Complaint.

                    “RULE 23 CLASS ALLEGATIONS”

152. Defendant HSS admits that Plaintiffs seek to allege their claims on behalf

    of a class but denies that Plaintiffs claims have any merit whatsoever and

    denies the existence of any “class”. Except as expressly admitted herein,

    Defendant HSS denies the allegations set forth in Paragraph 152 of the

    Amended Complaint.

153. Defendant HSS denies the allegations set forth in Paragraph 153 of the

    Amended Complaint and expressly denies that any “class” exists or should

    be certified.

154. Defendant HSS denies the allegations set forth in Paragraph 154 of the

    Amended Complaint.




                                     26
155. Defendant HSS denies the allegations set forth in Paragraph 155 of the

    Amended Complaint.

156. Defendant HSS denies the allegations set forth in Paragraph 156 of the

    Amended Complaint.

157. Defendant HSS denies the allegations set forth in Paragraph 157 of the

    Amended Complaint.

158. Defendant lacks sufficient knowledge or information to admit or deny the

    allegations in Paragraph 158 of the Amended Complaint and therefore

    denies the same.

159. Defendant HSS denies the allegations set forth in Paragraph 159 of the

    Amended Complaint.

160. Defendant HSS denies the allegations set forth in Paragraph 160 of the

    Amended Complaint.

161. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 161 of the Amended Complaint and therefore

    denies the same.

162. Defendant HSS lacks sufficient knowledge or information to admit or deny

    the allegations in Paragraph 162 of the Amended Complaint and therefore

    denies the same.




                                     27
163. Defendant HSS denies the allegations set forth in Paragraph 163 of the

    Amended Complaint.

164. Defendant HSS denies the allegations set forth in Paragraph 164 of the

    Amended Complaint.

165. Defendant HSS denies the allegations set forth in Paragraph 165 of the

    Amended Complaint.

               “COUNT I: CIVIL RICO, 18 U.S.C. 1964(c)”

166. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 166 of the Amended

    Complaint.

167. Defendant HSS denies the allegations set forth in Paragraph 167 of the

    Amended Complaint.

168. Defendant HSS denies the allegations set forth in Paragraph 168 of the

    Amended Complaint.

169. Defendant HSS denies the allegations set forth in Paragraph 169 of the

    Amended Complaint.




                                     28
170. Defendant HSS denies the allegations set forth in Paragraph 170 of the

    Amended Complaint.

171. Defendant HSS denies the allegations set forth in Paragraph 171 of the

    Amended Complaint.

 “COUNT II: DISCRIMINATION BASED ON RACE AND NATIONAL
            ORIGIN PURSUANT TO 42 U.S.C. § 1981”

172. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 172 of the Amended

    Complaint.

173. Defendant HSS admits that Plaintiffs are black and Jamaican and that they

    may fall within the class protected by Section 1981 with respect to claims

    covered by Section 1981, which Defendant HSS denies have merit. Except

    as expressly admitted herein, Defendant HSS denies the allegations set

    forth in Paragraph 173 of the Amended Complaint.

174. Defendant HSS admits that it is an employer as defined in Section 1981

    and that Yellowstone is an employer as defined in Section 1981. Except as

    expressly admitted herein, Defendant HSS denies the allegations set forth

    in Paragraph 174 of the Amended Complaint.

                                     29
175. Defendant HSS admits that HSS and Yellowstone employed Plaintiffs.

    Defendant HSS denies the existence of “those similarly situated.” Except

    as expressly admitted herein, Defendant HSS denies the allegations set

    forth in Paragraph 175 of the Amended Complaint.

176. Defendant HSS admits that it employed Plaintiffs under a payroll and

    administrative services agreement with Yellowstone. Except as expressly

    admitted herein, Defendant HSS denies the allegations set forth in

    Paragraph 176 of the Amended Complaint.

177. Defendant HSS admits that Defendant HSS and Yellowstone were

    employers of Plaintiffs. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 177 of the Amended

    Complaint.

178. Defendant HSS denies the allegations set forth in Paragraph 178 of the

    Amended Complaint.

179. Defendant HSS denies the allegations set forth in Paragraph 179 of the

    Amended Complaint.

180. Defendant HSS denies the allegations set forth in Paragraph 180 of the

    Amended Complaint.

181. Defendant HSS denies the allegations set forth in Paragraph 181 of the

    Amended Complaint.



                                     30
182. Defendant HSS denies the allegations set forth in Paragraph 182 of the

    Amended Complaint.

183. Defendant HSS denies the allegations set forth in Paragraph 183 of the

    Amended Complaint.

184. Defendant HSS denies the allegations set forth in Paragraph 184 of the

    Amended Complaint.

“COUNT III: FAILURE TO PAY STATUTORILY REQUIRED WAGES
PURSUANT TO MONT. CODE ANN. 39-3-210 ET SEQ.”

185. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 185 of the Amended

    Complaint.

186. Defendant HSS denies the allegations set forth in Paragraph 186 of the

    Amended Complaint.

187. Defendant HSS denies the allegations set forth in Paragraph 187 of the

    Amended Complaint.

188. Defendant HSS denies the allegations set forth in Paragraph 188 of the

    Amended Complaint.




                                     31
189. Defendant HSS denies the allegations set forth in Paragraph 189 of the

    Amended Complaint.

          “COUNT IV: FRAUD OR CONSTRUCTIVE FRAUD”

       All Named Plaintiffs and the Rule 23 Class vs. All Defendants

190. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 190 of the Amended

    Complaint.

191. Defendant HSS denies the allegations set forth in Paragraph 191 of the

    Amended Complaint.

192. Defendant HSS denies the allegations set forth in Paragraph 192 of the

    Amended Complaint.

193. Defendant HSS denies the allegations set forth in Paragraph 193 of the

    Amended Complaint.

194. Defendant HSS denies the allegations set forth in Paragraph 194 of the

    Amended Complaint.

195. Defendant HSS denies the allegations set forth in Paragraph 195 of the

    Amended Complaint.



                                     32
196. Defendant HSS denies the allegations set forth in Paragraph 196 of the

    Amended Complaint.

197. Defendant HSS denies the allegations set forth in Paragraph 197 of the

    Amended Complaint.

198. Defendant HSS denies the allegations set forth in Paragraph 198 of the

    Amended Complaint.

199. Defendant HSS denies the allegations set forth in Paragraph 199 of the

    Amended Complaint.

        “COUNT V: NEGLIGENT MISREPRESENTATION”

     All Named Plaintiffs and the Rule 23 Class vs. All Defendants

200. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 200 of the Amended

    Complaint.

201. Defendant HSS denies the allegations set forth in Paragraph 201 of the

    Amended Complaint.

202. Defendant HSS denies the allegations set forth in Paragraph 202 of the

    Amended Complaint.



                                     33
203. Defendant HSS denies the allegations set forth in Paragraph 203 of the

    Amended Complaint.

204. Defendant HSS denies the allegations set forth in Paragraph 204 of the

    Amended Complaint.

205. Defendant HSS denies the allegations set forth in Paragraph 205 of the

    Amended Complaint.

206. Defendant HSS denies the allegations set forth in Paragraph 206 of the

    Amended Complaint.

          “COUNT VI: BREACH OF IMPLIED COVENANT
             OF GOOD FAITH AND FAIR DEALING”

     All Named Plaintiffs and the Rule 23 Class vs. All Defendants

207. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 207 of the Amended

    Complaint.

208. Defendant HSS denies the allegations set forth in Paragraph 208 of the

    Amended Complaint.

209. Defendant HSS denies the allegations set forth in Paragraph 209 of the

    Amended Complaint.

                                     34
210. Defendant HSS denies the allegations set forth in Paragraph 210 of the

    Amended Complaint.

211. Defendant HSS denies the allegations set forth in Paragraph 211 of the

    Amended Complaint.

  COUNT VI: DISPARATE TREATMENT BASED ON RACE AND
       NATIONAL ORIGIN PURSUANT TO TITLE VII

     All Named Plaintiffs and the Rule 23 Class vs. All Defendants

212. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 212 of the Amended

    Complaint.

213. Defendant HSS admits that Plaintiffs are black and Jamaican and that they

    may fall within the class protected by Title VII with respect to claims

    covered by Title VII, which Defendant HSS denies have merit. Except as

    expressly admitted herein, Defendant HSS denies the allegations set forth

    in Paragraph 213 of the Amended Complaint.

214. Defendant HSS admits that Defendant HSS and Yellowstone are

    employers as defined in Title VII. Except as expressly admitted herein,




                                     35
    Defendant HSS denies the allegations set forth in Paragraph 214 of the

    Amended Complaint.

215. Defendant HSS admits that Defendant HSS and Yellowstone were

    employers of Plaintiffs. Defendant HSS denies the existence of “those

    similarly situated.” Except as expressly admitted herein, Defendant HSS

    denies the allegations set forth in Paragraph 215 of the Amended

    Complaint.

216. Defendant HSS denies the allegations set forth in Paragraph 216 of the

    Amended Complaint.

217. Defendant HSS denies the allegations set forth in Paragraph 217 of the

    Amended Complaint.

218. Defendant HSS denies the allegations set forth in Paragraph 218 of the

    Amended Complaint.

219. Defendant HSS denies the allegations set forth in Paragraph 219 of the

    Amended Complaint.

220. Defendant HSS denies the allegations set forth in Paragraph 220 of the

    Amended Complaint.

221. Defendant HSS denies the allegations set forth in Paragraph 221 of the

    Amended Complaint.




                                     36
222. Defendant HSS denies the allegations set forth in Paragraph 222 of the

    Amended Complaint.

223. Defendant HSS denies the allegations set forth in Paragraph 223 of the

    Amended Complaint.

224. Defendant HSS denies the allegations set forth in Paragraph 224 of the

    Amended Complaint.

     “COUNT VII: DISPARATE IMPACT BASED ON RACE AND
         NATIONAL ORIGIN PURSUANT TO TITLE VII”

       All Named Plaintiffs and the Rule 23 Class vs. All Defendants

225. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 225 of the Amended

    Complaint.

226. Defendant HSS admits that Plaintiffs are black and Jamaican and that they

    may fall within the class protected by Title VII with respect to claims

    covered by Title VII, which Defendant HSS denies have merit. Except as

    expressly admitted herein, Defendant HSS denies the allegations set forth

    in Paragraph 226 of the Amended Complaint.




                                     37
227. Defendant HSS admits that Defendant HSS and Yellowstone are

    employers as defined in Title VII. Except as expressly admitted herein,

    Defendant HSS denies the allegations set forth in Paragraph 227 of the

    Amended Complaint.

228. Defendant HSS admits that Defendant HSS and Yellowstone were

    employers of Plaintiffs. Defendant HSS denies the existence of “those

    similarly situated.” Except as expressly admitted herein, Defendant HSS

    denies the allegations set forth in Paragraph 228 of the Amended

    Complaint.

229. Defendant HSS denies the allegations set forth in Paragraph 229 of the

    Amended Complaint.

230. Defendant HSS denies the allegations set forth in Paragraph 230 of the

    Amended Complaint.

231. Defendant HSS denies the allegations set forth in Paragraph 231 of the

    Amended Complaint.

232. Defendant HSS denies the allegations set forth in Paragraph 232 of the

    Amended Complaint.

233. Defendant HSS denies the allegations set forth in Paragraph 233 of the

    Amended Complaint.




                                     38
234. Defendant HSS denies the allegations set forth in Paragraph 234 of the

    Amended Complaint.

235. Defendant HSS denies the allegations set forth in Paragraph 235 of the

    Amended Complaint.

236. Defendant HSS denies the allegations set forth in Paragraph 236 of the

    Amended Complaint.

237. Defendant HSS denies the allegations set forth in Paragraph 237 of the

    Amended Complaint.

238. Defendant HSS denies the allegations set forth in Paragraph 238 of the

    Amended Complaint.

          “COUNT VIII: BREACH OF FIDUCIARY DUTY”

          All Named Plaintiffs and the Rule 23 Class vs. YCO

239. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 239 of the Amended Complaint.

240. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 240 of the Amended Complaint.



                                     39
241. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 241 of the Amended Complaint.

242. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 242 of the Amended Complaint.

243. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 243 of the Amended Complaint.

244. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 244 of the Amended Complaint.

245. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 245 of the Amended Complaint.



                                     40
                      “COUNT VIII: CONVERSION”

            All Named Plaintiffs and the Rule 23 Class vs. YCO

246. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 246 of the Amended Complaint.

247. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 247 of the Amended Complaint.

248. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 248 of the Amended Complaint.

249. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 249 of the Amended Complaint.

250. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from



                                     41
    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 250 of the Amended Complaint.

251. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 251 of the Amended Complaint.

252. This allegation is asserted against Defendant Yellowstone only and not

    against Defendant HSS. To the extent a response is required from

    Defendant HSS, Defendant HSS denies the allegations set forth in

    Paragraph 252 of the Amended Complaint.

  “COUNT IX: THIRD PARTY BENEFICIARY TO CONTRACT”

           All Named Plaintiffs and the Rule 23 Class vs. HSS

253. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant

    HSS denies the allegations set forth in Paragraph 253 of the Amended

    Complaint.

254. Defendant HSS denies the allegations set forth in Paragraph 254 of the

    Amended Complaint.



                                     42
255. Defendant HSS denies the allegations set forth in Paragraph 255 of the

    Amended Complaint.

256. Defendant HSS admits that Yellowstone paid season-end bonuses to some

    of the Plaintiffs for the 2017-2018 ski season. Except as expressly

    admitted herein, Defendant HSS denies the allegations set forth in

    Paragraph 256 of the Amended Complaint.

257. Defendant HSS admits that deductions as authorized by Plaintiffs were

    taken from some of their season-end discretionary bonuses. Defendant

    HSS denies the existence of those “similarly situated.” Except as

    expressly admitted herein, Defendant HSS denies the allegations in

    Paragraph 257 of the Amended Complaint.

258. Defendant HSS denies the allegations set forth in Paragraph 258 of the

    Amended Complaint.

 “COUNT X: NEGLIGENCE PER SE FOR THEFT AND THEFT OF
                      LABOR”

     All Named Plaintiffs and the Rule 23 Class vs. All Defendants

259. Defendant HSS admits that Plaintiffs seek to assert claims on their own

    behalf and on behalf of a putative class, the existence of which Defendant

    HSS expressly denies, but Defendant denies that the claims asserted by

    Plaintiffs have any merit. Except as expressly admitted herein, Defendant




                                     43
    HSS denies the allegations set forth in Paragraph 259 of the Amended

    Complaint.

260. Defendant HSS admits that the Montana Code prohibits theft and

    temporary use of labor or services by use of threat or deceit, as defined in

    the statute.

261. Defendant HSS denies the allegations set forth in Paragraph 261 of the

    Amended Complaint.

262. Defendant HSS denies the allegations set forth in Paragraph 262 of the

    Amended Complaint.

263. Defendant HSS denies the allegations set forth in Paragraph 263 of the

    Amended Complaint.

264. Defendant HSS denies the allegations set forth in Paragraph 264 of the

    Amended Complaint.

265. Defendant HSS denies the allegations set forth in Paragraph 265 of the

    Amended Complaint.

266. Defendant HSS denies the allegations set forth in Paragraph 266 of the

    Amended Complaint.

                        DEMAND FOR JURY TRIAL

267. Defendant HSS admits that Plaintiffs request a trial by jury on all issues so

    triable.



                                      44
             RESPONSE TO PLAINTIFFS’ PRAYER FOR RELIEF

   268. Defendant HSS denies the allegations set forth in Paragraph 268 of the

        Amended Complaint, subparts (a) – (k), inclusive, and specifically denies

        that Plaintiffs are entitled to any relief whatsoever.



Defendant HSS denies each and every allegation in the Amended Complaint

except as expressly admitted herein.

                           AFFIRMATIVE DEFENSES

      Defendant HSS asserts the following affirmative and other defenses without

assuming any burdens of production, persuasion, or proof that, pursuant to law, are

not legally assigned to Defendant HSS and are Plaintiffs’ burden to prove.

   1. Plaintiffs’ Civil RICO claim fails to allege a pattern of racketeering activity;

   2. No RICO enterprise existed between HSS and Yellowstone;

   3. Federal and state anti-discrimination and wage and hour statutes, preempt

      Plaintiffs’ Civil RICO claim;

   4. Plaintiffs’ negligence per se claim for theft and theft of labor are predicated

      on criminal statutes which provide no civil remedy and for which no civil

      cause of action exists;

   5. Plaintiffs’ were neither an express nor implied third-party beneficiary to any

      contract;



                                          45
6. Plaintiffs’ Montana wage claim fails because any deductions were made

   from discretionary bonuses which were not wages under Montana law;

7. Plaintiffs’ Montana wage claim fails because, in accordance with their

   signed acknowledgements, they were not entitled to tips for their labor;

8. The implied covenant of good faith and fair dealing did not apply to

   Plaintiffs’ employment relationship with HSS;

9. HSS owed no fiduciary duty to Plaintiffs;

10. Plaintiffs have not pled fraud with particularity;

11. To the extent that Plaintiffs’ Title VII claims exceed the scope of or are

   inconsistent with the charges of discrimination Plaintiff filed with the

   EEOC, Plaintiffs have failed to exhaust their administrative remedies and

   their claims are barred.

12. To the extent that Plaintiffs seek to assert claims that arose more than 300

   days before Plaintiffs filed charges of discrimination with the EEOC,

   Plaintiffs have failed to exhaust their administrative remedies and their Title

   VII claims are barred.

13. Plaintiffs’ claims for wage deductions are barred by the doctrine of unclean

   hands.

14. Although Defendant denies that Plaintiff was exposed to a hostile work

   environment, Defendant exercised reasonable care to prevent and correct



                                       46
   promptly any harassing behavior, and Plaintiff unreasonably failed to take

   advantage of any preventive or corrective opportunities provided by

   Defendant or to otherwise avoid harm.

15. To the extent that Plaintiffs prove that their race or national origin was a

   substantial motivating factor in any employment decision affecting them,

   Defendant HSS will show that the same decision would have been reached

   regardless of Plaintiffs’ protected characteristics, which will restrict

   Plaintiffs’ recovery under Title VII as specified by 42 U.S.C. § 2000e-

   5(g)(2)(B).

16. Plaintiffs’ claims for punitive damages under Title VII fail because

   Defendant HSS did not act with malice or reckless indifference to Plaintiffs’

   federally protected rights within the meaning of 42 U.S.C. § 1981a(b)(1).

17. Defendant HSS cannot be vicariously liable for punitive damages in light of

   its good faith efforts to comply with the anti-discrimination statutes at issue

   in this case. See Kolstad v. American Dental Ass’n, 527 U.S. 526 (1999).

18. Any imposition of punitive damages in this case would contravene

   Defendant HSS’s constitutional right to substantive and procedural due

   process of law under the Fifth Amendment of the Constitution of the United

   States.




                                       47
19. Plaintiffs are barred from recovering damages to the extent he/she failed to

   mitigate his/her damages.

20. If any improper, illegal or discriminatory act was taken by any HSS

   employee against any Plaintiff, it was outside the course and scope of that

   employee’s employment, contrary to Defendant HSS’s policies, and was not

   ratified, confirmed or approved by Defendant HSS. Thus, any such actions

   cannot be attributed or imputed to Defendant HSS.

21. The named Plaintiffs lack standing to pursue some or all of the claims

   alleged in the First Amended Complaint on behalf of themselves or those

   they propose to represent.

22. For some or all the claims in the Amended Complaint, there is no claim

   appropriate for class action treatment.

23. For all the claims in the Amended Complaint, individual issues predominate

   over common issues, if any, for the alleged class.

24. The named Plaintiffs are not an adequate representatives of the alleged

   persons on whose behalf they purport to complain.

25. Certain of the Plaintiffs’ interests are in conflict with the interests of the

   alleged persons on whose behalf they purport to complain, and so the

   Plaintiffs are not adequate representatives of those persons.




                                        48
   26. The claims alleged by the named Plaintiffs are neither common to nor

      typical of those, if any, pertaining to the alleged class Plaintiffs propose to

      represent.

   27. The Plaintiffs have not shown and cannot show that class treatment of the

      claims alleged in the Amended Complaint is superior to other methods of

      adjudicating the controversy.

   28. The claims of alleged individuals included in the proposed class are subject

      to individualized defenses, and class treatment would violate Defendant

      HSS’s rights to due process and a jury trial.

   29. HSS reserves the right to add or amend its defenses as discovery in this

      matter progresses

                   DEFENDANT HSS’S PRAYER FOR RELIEF

WHEREFORE, having responded to the allegations of the Amended Complaint,

Defendant HSS respectfully requests that:

    (1) class certification be denied and notice not issue;

    (2) that Plaintiffs take nothing and that their claims be dismissed with

       prejudice;

    (3) that Defendant HSS recover its costs and attorney’s fees, and

    (4) that the Court grant Defendant HSS such other relief as the Court deems

       just and proper.



                                          49
Respectfully submitted this 18th day of November, 2019.

                            OGLETREE, DEAKINS, NASH, SMOAK &
                            STEWART, P.C.


                            s/ Roger G. Trim
                            Roger G. Trim
                            Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                            2000 S. Colorado Blvd.
                            Tower 3, Suite 900
                            Denver, CO 80222
                            Telephone: 303.764.6800
                            Facsimile:     303.831.9246
                            Email: roger.trim@ogletree.com

                            ATTORNEYS FOR DEFENDANT
                            HOSPITALITY STAFFING SOLUTIONS,
                            LLC




                                50
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of November, 2019, I electronically filed

the foregoing DEFENDANT HOSPITALITY STAFFING SOLUTIONS,

LLC’S ANSWER AND DEFENSES TO PLAINTIFFS’ FIRST AMENDED

CLASS ACTION COMPLAINT AND JURY DEMAND with the Clerk of the

Court using the CM/ECF system which will also send notification to the following

counsel:

            Christopher C. Young
            cyoung@younglawofficepllc.com

            David Seligman (pro hac vice)
            david@towardsjustice.org

            Sarah J. Parady (pro hac vice)
            sarah@lowrey-parady.com


                                       s/ Lyndsay T. Oakes
                                       Lyndsay T. Oakes
                                       Practice Assistant




                                         51
